--------------------------------------------------------------------------------

EXHIBIT 10.1
  
[EXECUTION COPY]
SECOND AMENDMENT
TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
  
This SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Agreement”), is made and entered into as of October 29, 2010 (the “Effective
Date”), by and among James River Coal Company, a corporation organized under the
laws of Virginia (“JRCC”), and certain of JRCC’s Subsidiaries identified on the
signature pages hereof, as borrowers (such Subsidiaries, together with JRCC, are
referred to hereinafter each individually as a “Borrower”, and collectively,
jointly and severally, as the “Borrowers”), and the other credit parties party
hereto, identified on the signature pages hereof as Guarantors (together, the
Borrowers and Guarantors, the “Credit Parties”), the Lenders (as hereinafter
defined) party hereto, General Electric Capital Corporation (“GECC”), a
corporation formed under the laws of Delaware, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns, if any, the
“Administrative Agent”) and as collateral agent for the Lenders (in such
capacity, the “Collateral Agent”).
  
W I T N E S S E T H:
  

WHEREAS, the Borrowers, the other Credit Parties signatory thereto, the
financial institutions from time to time party thereto as lenders (collectively,
the “Lenders”), the L/C Issuers from time to time party thereto, the
Administrative Agent, the Collateral Agent, and the other agents and arrangers
from time to time party thereto are parties to that certain Amended and Restated
Revolving Credit Agreement, dated as of January 28, 2010 (as amended, restated,
supplemented and otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders and the L/C Issuers have committed to make certain
loans and other extensions of credit to the Borrowers upon the terms and
conditions set forth therein; and
WHEREAS, the Borrowers have requested that the undersigned Lenders and the
Administrative Agent agree to amend certain of the terms and provisions of the
Credit Agreement as specifically set forth in this Agreement; and
WHEREAS, the undersigned Lenders and the Administrative Agent are prepared to
amend the Credit Agreement on the terms, subject to the conditions and in
reliance on the representations set forth herein.
NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:
1.   Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings given to such terms in the Credit Agreement (as
amended hereby).
 
 
 

--------------------------------------------------------------------------------

 
 
2.   Amendments to the Credit Agreement.
(a)   Section 1.01 of the Credit Agreement, Definitions, is hereby amended by
deleting the definition of the term “Mandated Capital Expenditures” contained in
such Section 1.01.
  
(b)   Section 10.03 of the Credit Agreement, Capital Expenditures, is hereby
amended by restating such Section 10.03 in its entirety as follows:
  
SECTION 10.03   Capital Expenditures.  The Credit Parties shall not make or
agree to make any Capital Expenditure for the most recently ended Fiscal Year
that would cause the aggregate amount of all such Capital Expenditures made by
the Credit Parties to exceed the amount set forth opposite such Fiscal Year:
  
Fiscal Year Ending
Capital Expenditures
December 31, 2010
$100.0 million
December 31, 2011 and each Fiscal Year thereafter
$115.0 million

     
provided, however, to the extent that actual Capital Expenditures for any Fiscal
Year are less than the maximum amount set forth above for such Fiscal Year, such
unused amount may be carried forward and used only in the next Fiscal Year
(where it shall be deemed to be spent last).
  
3.   Affirmation and Acknowledgment of the Borrowers.  The Borrowers hereby
ratify and confirm all of their Obligations to the Lenders, including, without
limitation, the Loans, and the Borrowers hereby affirm their absolute and
unconditional promise to pay to the Lenders all indebtedness, obligations and
liabilities in respect of the Loans, the Letters of Credit, and all other
amounts due under the Credit Agreement and the other Loan Documents as amended
hereby.  The Borrowers hereby confirm that the Obligations are and remain
secured pursuant to the Loan Documents and pursuant to all other instruments and
documents executed and delivered by the Borrowers as security for the
Obligations.
4.   No Other Waivers, Amendments or Consents.
Except for the amendments expressly set forth and referred to in Section 2
hereof, the Credit Agreement and the other Loan Documents shall remain unchanged
and in full force and effect.  Nothing in this Agreement is intended or shall be
construed to be a novation of any Obligations or any part of the Credit
Agreement or any of the other Loan Documents or to affect, modify or impair the
continuity or perfection of the Administrative Agent’s Liens under the Credit
Agreement and Loan Documents.
 
 
2

--------------------------------------------------------------------------------

 
  
5.   Representations, Warranties and Covenants.  To induce the undersigned
Lenders to enter into this Agreement, the Credit Parties hereby warrant,
represent and covenant to and with to the Lenders and the Administrative Agent
that: (a) this Agreement has been duly authorized, executed and delivered by the
Credit Parties; (b) this Agreement and the Credit Agreement as amended hereby
constitute legal, valid and binding obligations of the Credit Parties,
enforceable in accordance with their respective terms; (c) after giving effect
to this Agreement, no Default or Event of Default has occurred and is continuing
as of this date; (d) no approval or consent of, or filing with, any governmental
agency or authority is required to make valid and legally binding the execution,
delivery or performance by the Credit Parties of this Agreement or the Credit
Agreement or any other Loan Document as amended hereby; and (e) after giving
effect to this Agreement, all of the representations and warranties made by the
Credit Parties in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date of this Agreement (except
to the extent that any such representations or warranties expressly referred to
a specific prior date and except for changes therein expressly permitted or
expressly contemplated by the Credit Agreement or the other Loan
Documents).  Any breach by the Credit Parties of any of its representations,
warranties and covenants contained in this Section 5 shall be an Event of
Default under the Credit Agreement.
6.   Conditions to Effectiveness.  This Agreement shall not become effective
unless and until the Administrative Agent has received one or more counterparts
of this Agreement, duly executed, completed and delivered by the Borrowers, the
other Credit Parties and the Required Lenders.
7.   Reimbursement of Expenses.  The Borrowers hereby agree to reimburse the
Administrative Agent on demand for all reasonable fees and reasonable
out-of-pocket costs and expenses (including without limitation the reasonable
and actual fees and expenses of its counsel) incurred by the Administrative
Agent in connection with the negotiation, documentation and consummation of this
Agreement and the other documents executed in connection herewith and the
transactions contemplated hereby.
8.   Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO BE PERFORMED
ENTIRELY WITHIN SAID STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.
9.   Severability of Provisions.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  To the extent
permitted by applicable law, the Borrowers hereby waive any provision of law
that renders any provision hereof prohibited or unenforceable in any respect.
10.   Counterparts.  This Agreement may be executed in any number of several
counterparts, all of which shall be deemed to constitute but one original and
shall be binding upon all parties, their successors and permitted
assigns.  Delivery of an executed signature page of this Agreement by facsimile
transmission or other electronic transmission shall be as effective as delivery
of a manually executed counterpart hereof.
11.   Entire Agreement.  The Credit Agreement as amended through this Agreement
embodies the entire agreement between the parties hereto relating to the subject
matter thereof and supersedes all prior agreements, representations and
understandings, if any, relating to the subject matter thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
12.   No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
13.   No Third Party Reliance.  This Agreement is solely for the benefit of the
parties signatory hereto, their successors and permitted assigns.  No waiver,
consent or amendment pursuant to this Agreement may be relied upon by any third
parties.
  
14.   Release.  The Credit Parties hereby remise, release, acquit, satisfy and
forever discharge the Lenders, the Administrative Agent, the Collateral Agent,
and the L/C Issuer and their respective agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders, the Administrative Agent, the Collateral
Agent, or the L/C Issuer of and from any and all manner of actions, causes of
action, suit, debts, accounts, covenants, contracts, controversies, agreements,
variances, damages, judgments, claims and demands whatsoever, in law or in
equity, which any of such parties ever had or now has against the Lenders, the
Administrative Agent, the Collateral Agent, and the L/C Issuer their respective
agents, employees, officers, directors, attorneys and all persons acting or
purporting to act on behalf of or at the direction of the Lenders or the
Administrative Agent (“Releasees”), for, upon or by reason of any matter, cause
or thing whatsoever arising from, in connection with or in relation to the
Credit Agreement or any of the other Loan Documents (including this Agreement)
through the date hereof.  Without limiting the generality of the foregoing, the
Credit Parties waive and affirmatively agree not to allege or otherwise pursue
any defenses, affirmative defenses, counterclaims, claims, causes of action,
setoffs or other rights they do, shall or may have as of the date hereof,
including, but not limited to, the rights to contest any conduct of the Lenders,
Administrative Agent or other Releasees on or prior to the date hereof.
 
[Remainder of page intentionally blank; next page is signature page]
 
 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.

 
BORROWERS:
JAMES RIVER COAL COMPANY
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Vice President
     
JAMES RIVER COAL SERVICE COMPANY
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Vice President
     
LEECO, INC.
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Vice President
     
TRIAD MINING, INC.
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Vice President
     
TRIAD UNDERGROUND MINING, LLC
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Member

 
 
5

--------------------------------------------------------------------------------

 
 

 
BLEDSOE COAL CORPORATION
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Vice President
     
JOHNS CREEK ELKHORN COAL CORPORATION
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Vice President
     
BELL COUNTY COAL CORPORATION
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Vice President
     
JAMES RIVER COAL SALES, INC.
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Vice President
     
BLEDSOE COAL LEASING COMPANY
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Vice President
     
BLUE DIAMOND COAL COMPANY
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Vice President

     
MCCOY ELKHORN COAL CORPORATION
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Vice President

 
 
6

--------------------------------------------------------------------------------

 
  

 
GUARANTORS:
BDCC HOLDING COMPANY, INC.
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Vice President
     
EOLIA RESOURCES, INC.
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Vice President
     
SHAMROCK COAL COMPANY, INCORPORATED
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Vice President
     
JOHNS CREEK COAL COMPANY
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Vice President
     
JOHNS CREEK PROCESSING COMPANY
By: /s/ Samuel M. Hopkins II
       Name:  Samuel M. Hopkins II
       Title: Vice President

   

 
LENDER, ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
GENERAL ELECTRIC CAPITAL CORPORATION
By: /s/ Daniel T. Eubanks
       Name: Daniel T. Eubanks
       Title: Duly Authorized Signatory

 
 
7

--------------------------------------------------------------------------------

 
 

 
LENDERS:
     
GE CAPITAL COMMERCIAL INC.
         
By: /s/ Allan J. Pagnotta
 
       Name: Allan J. Pagnotta
 
       Title: Dully Authorized Signatory
         
UBS LOAN FINANCE LLC
         
By: /s/ Irja R. Otsa
 
       Name:  Irja R. Otsa
 
       Title:  Associate Director
     
By: /s/ Mary E. Evans
 
       Name:  Mary E. Evans
 
       Title:  Associate Director

 
 
8

--------------------------------------------------------------------------------

 
  

 
L/C ISSUER:
    
UBS AG, STAMFORD BRANCH
         
By: /s/ Irja R. Otsa
 
       Name:  Irja R. Otsa
 
       Title:  Associate Director
     
By:  /s/ Mary E. Evans
 
       Name:  Mary E. Evans
 
       Title:  Associate Director

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------